              Case 3:20-cv-00282-DJN Document 21-1 Filed 06/22/20 Page 1 of 5 PageID# 161

EEOC Form 161-6(11116)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                      NOTICE OF RIGHT TO SUE {ISSUED ON REQUEST)
To:    David Rodriguez                                                               From:     Norfolk Local Office
       8100 Hines Road                                                                         200 Granby Street
       Disputanta, VA 23842                                                                    Suite 739
                                                                                               Norfolk, VA 23510




       D        On behalf of person(s) aggrieved whose identity is
                CONFIDENTIAL /29 CFR §1601. 7/a))

EEOC Charge No.                                        EEOC Representative                                            Telephone No.

                                                       Mary Armstead,
 438-2019-00515                                         Investigator                                                  (757) 441-3477
                                                                                  (See a/so the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or stale court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       CK]      More than 180 days have passed since the filing of this charge.

       D        Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                be able to complete its administrative processing within 180 days from the filing of this charge.
       CK]      The EEOC is terminating its processing of this charge.

       D        The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
       D        The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or slate court WITHIN
                90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

       D        The EEOC is continuing its handling of your ADEA case. However, if 60 days have paSSE;d since the filing of the charge,
                you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                         On behalf of the Commission




 Enclosures(s)                                                       Norberto Rosa-Ramos,
                                                                      Local Office Director

 cc:          John M. Allman, Jr.
              City Manager
                                                                                      Tim Schulte
                                                                                                                                   1
                                                                                      SHELLEY CUPP SCHULTE
              City of Hopewell                                                        2020 Monument Avenue
              300 N. Main Street                                                      Hopewell, VA 23220
              Hopewell, VA 23860
         Case 3:20-cv-00282-DJN Document 21-1 Filed 06/22/20 Page 2 of 5 PageID# 162
Enclosure with EEOC
Form 161-B (11'16)
                                          INFORMATION RELATED TO FILING SUIT
                                        UNDER THE LAWS ENFORCED BY THE EEOC

                        (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                       provisions of State law may be shorter or more limited than those described below.)

                                     Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                     the Genetic Information Nondiscrimination Act (GINA), or the Age
                                     Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed} or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                  Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1 /08 to 12/1 /08, you should file suit .
before 7/1/10 - not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an 6PA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                 --   Title Vil, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                      IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
          Case 3:20-cv-00282-DJN Document 21-1 Filed 06/22/20 Page 3 of 5 PageID# 163

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/AD AAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,         and        other        ADA         related     publications,    available       at
http://www.eeoc.gov/laws/tvpes/disabilitv regulations.cfm.

"Actual" disability or a "record or' a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either "actual" or "record or' a disability):

  >   The limitations from the impairment no longer have to be severe or significant for the impairment to
      be considered substantially limiting.
  >   In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
      learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
      l 630.2(i)), "major life activities" uow include the operation of major bodily functions, such as:
      functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
      genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
      hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
      within a body system.
  >   Only one major life activity need be substantially limited.
  >   With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of "mitigating
      measures" (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
      considered in determining if the impairment substantially limits a major life activity.
  >   An impairment that is "episodic" (e.g., epilepsy, depression, multiple sclerosis) or "in remission" (e.g.,
      cancer) is a disability if it would be substantially limiting when active.
  >   An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
      months.

"Regarded as" coverage:
  > An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., ref-usal to hire, demotion, placement on involuntary leave,
    tennination, exclusion for failure to meet a qualification standard, harassment, or denial of any other tenn,
    condition, or privilege of employment).
  > "Regarded as" coverage under the ADAAA no longer requires that an impainnent be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
  > The employer has a defense against a "regarded as" claim only when the impainnent at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
 > A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    "regarded as" definition of "disability."

Note: Although the amended ADA states that the definition of disability "shall be construed broadly" and
"should not demand extensive analysis," some courts require .1pecijicity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability regulations.din.
              Case 3:20-cv-00282-DJN Document 21-1 Filed 06/22/20 Page 4 of 5 PageID# 164
                                                                                                                             (
                                                                                                                            AGENCY                         CHARGE NUMBER
                 ~M'.'El'{DJ);Jj:l'CHARGE OF DISCRIMINATION                                                                 D FEPA
This fonn is affected hy the Privacy Act or 1974: See Privacy Act Shucml!nt before                                          XEEOC
com letin this fonn.

                                            Office of the Attorney General, Division of Human Rights and EEOC
                                                                 State or local Agency, if any

NAME (fndicall! Mr., Ms., Mr.,.)                                                                                            MOME TELEP! !ONE (/11d11de Are ('rnle)
                                                                                                                            REDACTED
                                                                                                                                             -0347
David Rodri uez
STREET ADDRESS                                  CITY, STATE AND ZIP CODE                                                                                DATE OF BIRTH
REDACTED                                           VA 23842                                                                                             REDACTED
                                                                                                                                                                   1967
NAMED IS THE EMPLOYER, LABOR ORGANIZATION. EMPLOYMENT AGEN•" APPRENTICESHIP COMMITrEE. STATE OR
LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (lfm    ."o"',.,",;;"~1e,, _he,'s1,_,b"'e-"lo"'11:.;.•====-,-.,....,-""'-,----l
NAME                                                                               NUMBER OF EM PLO'              JEMBERS                   TELEPHONE (lm:lmlu 1lri:a ( 'mlr!)

                                                                                                                                            804-541-2222
City of Hopewell Police Department

                                                                                                                                                                          fr,
STREET ADDRESS                                  CITY, ST.'\TE ;\NO ZIP CODE

                                                                                                                                                                    ~ l'!opew.ell
300N. Main S                       ::lopewell, VA 23860


                                                                                                                                                  ,....,
CAUSE OF DISCRIM !NATION BASED ON (Check approp,;,11, hos(csll                                                               DATE DISCRIMINATION T{)OK PLACE
                                                                                                                             l:tl!U.fl:ST                     J.AT/:'ST
D    RACE          DCOLOR                DSEX             DRE!.IGION             DNATION,11.0R)GIN                            August 2018
 X    RETALIATION               D AGE X DISAB!LITY                     OTHER (SJU!Clji)                                        X CONT!NlllNG ACTION
THE PARTICULARS ARE                         (If additional space is needed, a//ach extra sheet(.,)):
I was employed with the City of Hopewell Police Department as a police officer from January 2007 through
November 30, 2015. My employment as a police officer ended because I was injured during a car accident,
while working and suffered a back injury. Due to the injury to my back, I was required to take pain
medication and therefore, was unable to carry a weapon. During my employment I was respected by my peers
and consistently received positive performance evaluations. However, my Captain, Michael Whittington,
often made fun of my disability and nick-named me "PTSD" because I suffered from PTSD.

After almost two years of being discriminated against for my disability, I finally made a fonnal complaint
against Captain Whittington for discrimination based on my disability of PTSD. After I made that complaint,
I was consistently harassed by Captain Whittington and other supervisors. As a police officer, it was frowned
upon to complain about your superiors and from that point forward, I was consistently given a hard time.

 In July 2018 I applied for a position with Hopewell Public Schools as a security officer. The position was
 contracted through Major Security Consultants & Design, Inc. On AugL1st 20, 2018 I had an interview with
 Missy Shores, Director of Personnel for Hopewell City School District. On August 29, Ms. Shores contacted
 me to schedule a second interview with her and Mike Jones for August 30, 2018. Mr. Jones is the president of
 Major Security Consultants & Design, Inc. During the second interview Mr. Jones indicated that he was
 impressed with my qualifications and gave me the impression that I was favored for the position. Mr. Jones
 then asked me "what about your disability?" I was taken aback by th' uestion as I did not know how Mr.
 advise the agencies if f change my address or telephone number and coop-:rah: fully with them
 in lhe processing ofmy charge in accordance with their procedures.                              h----A~~~:::::::4~~~:::::~~-,-c--,--,-.,.--c.-,--c-=-1
                                                                                                 I swcnr or Ot n that I hnve read the nbnve clinrg and Um\ it i~ !me 10 1\11: best nt' my
                                                                                                 knuwled •e. infummtion nnd belief.




                                                                                                  SU8SCRIB
                                                                                                  (Da ·, Mont ,
             Case 3:20-cv-00282-DJN Document 21-1 Filed 06/22/20 Page 5 of 5 PageID# 165




Jones would be aware of my disability. I quickly responded and told Mr. Jones that my disability would not
affect my ability to do the job of security officer. Mr. Jones could tell that I was off put by his question and
stated "I spoke to John." I gave Mr. Jones a funny look, because I had worked with several individuals named
"John". Mr. Jones then said that it was Chief John Keohane, with the City of Hopewell Police Department. I
found out from a friend that Mr. Jones and Chief Keohane are friends.

On September 10, 2018 I sent an e-mail to Ms. Shores to follow up on the status of the position. Ms. Shores
responded and stated that final approval was not complete. I sent another e-mail to Ms. Shores on October 2,
2018 to follow up again. On October 3, 2018 I received a form e-mail stating that I had not been selected for
the position. I sent another e-mail to Ms. Shores expressing my concern about not being selected for the
position. At that time I also requested copies of the interview notes and findings pursuant to the Freedom of
Information Act and also sent a request for a copy of my employment file to the City of Hopewell. Ms. Shores
advised me that Mr. Jones's recommendations drove the job offers. When Mr. Jones became aware of my
FOIA request, he called me and initially told me he didn't recall and then stated that he only had six positions
available and that is why I was not selected for the position.

I believe that Hopewell City Public Schools discriminated against me based on my disability and that the City
of Hopewell Police Department retaliated against me by disclosing information about my disability to a
prospective employer in violation of the Americans with Disabilities Act and the ADA Amendments Act of
2008, 42 U.S.C. § 12101 et seq.




I wont this cl111rgc filed with bolh the EEOC und the Stnlc or local Agency, ir 1111}'. I will   SIGNATURE OF COMP J\          ANT
advise the agencies if I change my addri:ss or telephone number and coopcrnlc fully with 1hem                    /               ..-     )
in tl1e processing ofmy charge in accordance wilh 1heir procedures                               k---~__Ll~~----~:::::;::::~lfZ:.:;::~~=;::;~=,.-~~~----1
                                                                                                 I S\War t1r n\nm1 thnl I h11vc read the above charge and l11a1 it is I 1c to the best of my
                                                                                                 krmwled •e, infonnalion nnd belief.




                                                                                                                                           Lizabeth M. Stewart



                                                                                                                            ©
                                                                                                                                         Commonwealth of Virginia
                                                                                                                                                Notary Public
                                                                                                                                          Commission No. 355487
                                                                                                                           '--""""~ --·~'' ~~::~~:· · · S·•r,ir<i:~11.3012022
